Information to identify the case:

Debtor 1:
                      Dahlia Jung Perez                                            Social Security number or ITIN:   xxx−xx−1563
                                                                                   EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                          Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Western District of Texas                   Date case filed for chapter:        7     2/12/21

Case number:           21−50167−cag



Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                          10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                        About Debtor 2:

1.        Debtor's full name                     Dahlia Jung Perez

2.        All other names used in the dba Dahlias Dazzling Nails, dba Dahlia Perez
          last 8 years                Dazzling Nails

3.      Address                                  9547 Braun Creek
                                                 San Antonio, TX 78254

4.      Debtor's attorney                        Chance M. McGhee                                       Contact phone (210) 342−3400
                                                 Law Offices of Chance M. McGhee
        Name and address                         8207 Callaghan Rd, Suite 250                           Email: cmcghee@chancemcgheelaw.com
                                                 San Antonio, TX 78230

5.      Bankruptcy trustee                       Jose C Rodriguez                                       Contact phone (210) 738−8881
                                                 342 W Woodlawn, Suite 103
        Name and address                         San Antonio, TX 78212                                  Email: jrodlaw@sbcglobal.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Dahlia Jung Perez                                                                                              Case number 21−50167−cag


6. Bankruptcy clerk's office                      615 E. HOUSTON STREET, ROOM 597                             Hours open Monday − Friday 8:00
                                                  SAN ANTONIO, TX 78205                                       AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone (210) 472−6720
    in this case at this office or online at
    https://pacer.uscourts.gov. See Court
    website for electronic filing information:                                                                Date: 2/12/21
    www.txwb.uscourts.gov.


7. Meeting of creditors                           March 18, 2021 at 10:00 AM                                  Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Phone: (877)985−4677 Code#:
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            3546280
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 5/17/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  ? if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  ? if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  ? if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                  that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                  receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-50167-cag
Dahlia Jung Perez                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-5                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 12, 2021                                               Form ID: 309A                                                             Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 14, 2021:
Recip ID                 Recipient Name and Address
db                     + Dahlia Jung Perez, 9547 Braun Creek, San Antonio, TX 78254-5598
18140272               + CURL STAHL GEIS PC, 700 North St. Mary's St. Suite 1800, San Antonio TX 78205-3502
18140275               + Jenny Tran, 922 Dulce Vista, San Antonio TX 78260-4404
18140276               + Joel Perez, 8101 Shin Oak Apt# 4116, Live Oak TX 78233-2469
18140277               + M2G Oaks LLC, 250 W NOTTINGHAM DR STE 410, SAN ANTONIO TX 78209-1960
18140278               + Nhhelc/gsm&r, Po Box 3420, Concord, NH 03302-3420
18140279               + Seeung Hee Kim, 205 Fenwick Drive, Windcrest, TX 78239-2418
18140280                 United States Attorney, Taxpayer Division, 601 N.W. Loop 410, Suite 600, San Antonio, TX 78216-5512
18140281               + United States Attorney General, Department of Justice, 950 Pennsylvania Avenue, N.W., Washington DC 20530-0009

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: cmcghee@chancemcgheelaw.com
                                                                                        Feb 12 2021 22:23:00      Chance M. McGhee, Law Offices of Chance M.
                                                                                                                  McGhee, 8207 Callaghan Rd, Suite 250, San
                                                                                                                  Antonio, TX 78230
tr                     + EDI: QJCRODRIGUEZ.COM
                                                                                        Feb 13 2021 02:48:00      Jose C Rodriguez, 342 W Woodlawn, Suite 103,
                                                                                                                  San Antonio, TX 78212-3314
ust                        Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        Feb 12 2021 22:25:00      United States Trustee - SA12, US Trustee's Office,
                                                                                                                  615 E Houston, Suite 533, PO Box 1539, San
                                                                                                                  Antonio, TX 78295-1539
18140270                   EDI: BANKAMER.COM
                                                                                        Feb 13 2021 02:48:00      Bank Of America, Po Box 982238, El Paso, TX
                                                                                                                  79998
18140271               + EDI: CITICORP.COM
                                                                                        Feb 13 2021 02:48:00      Citi, Po Box 6190, Sioux Falls, SD 57117-6190
18140274                   EDI: IRS.COM
                                                                                        Feb 13 2021 02:48:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia PA 19101-7346
18140282               + EDI: USBANKARS.COM
                                                                                        Feb 13 2021 02:48:00      Us Bank Home Mortgage, 4801 Frederica St.,
                                                                                                                  Owensboro, KY 42301-7441
18140283               + EDI: USAA.COM
                                                                                        Feb 13 2021 02:48:00      Usaa Savings Bank, 10750 Mc Dermott, San
                                                                                                                  Antonio, TX 78288-1600

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
18140273         *+            Dahlia Jung Perez, 9547 Braun Creek, San Antonio, TX 78254-5598

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address
District/off: 0542-5                                  User: admin                                               Page 2 of 2
Date Rcvd: Feb 12, 2021                               Form ID: 309A                                           Total Noticed: 17

                                         NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 14, 2021                             Signature:       /s/Joseph Speetjens
